DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed toward an abstract idea without significantly more.

Step 1 Analysis
In the instant case, the claims are directed toward a method (claims 1-7), a system (claims 8-14), and a product (claims 15-20).  Thus, each of the claims falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).

Step 2A Analysis
Step 2A: Prong 1
Based on claims 1-20 being determined to be within the four categories (Step 1), it must be determined if the claims are directed to a judicial exception (i.e., law of  (1) selecting at least one of the plurality of trained models based, at least in part, on a plurality of test results generated from the plurality of tests, and (2) assigning the cognitive service and the selected at least one trained model to the user application provide disembodied concepts and/or mental processes, which are abstract ideas. Under the broadest reasonable interpretation, the limitations of (1) through (2) are limitations, which can be performed in the mind but for recitation of one or more generic computer components in the claims.   As indicated in the MPEP, certain mental processes including thinking or concepts that can be performed in the human mind including observations, evaluations, judgments and opinions are abstract ideas (MPEP §2106.04(a)(2)).
	Independent claims 1, 8, and 15 include the subject matter:
	-    selecting at least one of the plurality of trained models based, at least in part, 
	     on a plurality of test results generated from the plurality of tests; and
assigning the cognitive service and the selected at least one trained model to the user application.
	
Accordingly, the subject matter of independent claims 1, 8, and 15 include abstract ideas providing mental processes (MPEP §2106.04(a)(2)).
Step 2A: Prong 2
As per independent claim 1, the judicial exception (abstract idea) related to independent claim 1 is not integrated into a practical application. The additional a method implemented by an information handling system that includes a memory and a processor, which correspond to well-known devices. The information handling system that includes a memory and a processor in claim 1 corresponds to one or more generic computer devices or generic computer components which are used as a tool to perform operations (MPEP §2106.04(d)(I) and MPEP §2106.05(f)(2)(v)).  The additional limitations of claim 1 further include performing a plurality of tests on user data using a cognitive service and a plurality of trained models, wherein a different one of the plurality of trained models is utilized during each one of the plurality of tests, and wherein the user data corresponds to a user application, which corresponds to data gathering which does not integrate the abstract ideas into a practical application (MPEP §§ 2106.05(a)(II)(iii), 2106.05(g), 2106.05(h)(vi), and MPEP §2106.04(d)). This operation is performed by using an information handling system that includes a memory and a processor, which correspond to well-known devices including one or more generic computer devices or generic computer components which are used as a tool to perform operations (MPEP §2106.04(d)(I) and MPEP §2106.05(f)(2)(v)).  Moreover, the judicial exception, (abstract idea) related to independent claim 1 is not integrated into a practical application because the additional limitation a method implemented by an information handling system that includes a memory and a processor corresponds to well-known devices including one or more generic computer devices or generic computer components which are used as a tool to perform operations (MPEP §2106.04(d)(I) and MPEP §2106.05(f)(2)(v)), which implement the abstract idea including (1) selecting at least one of the plurality of trained models based, at least in part, on a plurality of test results generated from the plurality of tests, and (2) assigning the cognitive service and the selected at least one trained model to the user application.  Accordingly, the additional limitations do not integrate the abstract idea into a practical application because these additional limitations do not impose any meaningful limits on practicing the abstract idea (MPEP §2106.04(d)).
As per independent claim 8, the judicial exception (abstract idea) related to independent claim 8 is not integrated into a practical application. The additional limitations of claim 8 include an information handling system comprising: one or more processors; a memory coupled to at least one of the processors; and a set of program instructions stored in the memory executed by at least one of the processors in order to perform the actions of, which correspond to mere instructions stored in a memory to implement the abstract idea by using well-known generic computer components including (1) one or more processors and (2) a memory, which are used as a tool to perform operations (MPEP §2106.04(d)(I) and MEPEP §2106.05(f)(2)(v)).  The additional limitations of claim 8 further include performing a plurality of tests on user data using a cognitive service and a plurality of trained models, wherein a different one of the plurality of trained models is utilized during each one of the plurality of tests, and wherein the user data corresponds to a user application, which corresponds to data gathering which does not integrate the abstract ideas into a practical application (MPEP §§ 2106.05(a)(1)(iv), 2106.05(a)(II)(iii), 2106.05(g), 2106.05(h)(vi), and MPEP §2106.04(d)). This operation is performed by using an information handling system comprising: one or more processors; a memory coupled to at least one of the processors; and a set of program instructions stored in the memory executed by at least one of the processors in order to perform the actions, which correspond to mere an information handling system comprising: one or more processors; a memory coupled to at least one of the processors; and a set of program instructions stored in the memory executed by at least one of the processors in order to perform the actions correspond to mere instructions stored in a memory to implement the abstract idea by using well-known generic computer components including (1) one or more processors and (2) a memory, which are used as a tool to perform operations (MPEP §2106.04(d)(I) and MEPEP §2106.05(f)(2)(v)), which implement the abstract idea including (1) selecting at least one of the plurality of trained models based, at least in part, on a plurality of test results generated from the plurality of tests, and (2) assigning the cognitive service and the selected at least one trained model to the user application. Accordingly, the additional limitations do not integrate the abstract idea into a practical application because these additional limitations do not impose any meaningful limits on practicing the abstract idea (MPEP §2106.04(d)).
As per independent claim 15, the judicial exception (abstract idea) related to independent claim 15 is not integrated into a practical application. The additional limitations of claim 15 include a computer program product stored in a computer readable storage medium, comprising computer program code that, when executed by an information handling system, causes the information handling system to perform actions comprising, which  correspond to mere instructions stored in a computer readable storage medium to implement the abstract idea by using well-known generic computer components including (1) a computer readable storage medium and (2) an information handling system, which are used as a tool to perform operations (MPEP §2106.04(d)(I) and MEPEP §2106.05(f)(2)(v)). The additional limitations of claim 15 further include performing a plurality of tests on user data using a cognitive service and a plurality of trained models, wherein a different one of the plurality of trained models is utilized during each one of the plurality of tests, and wherein the user data corresponds to a user application, which corresponds to data gathering which does not integrate the abstract ideas into a practical application (MPEP §§ 2106.05(a)(1)(iv), 2106.05(a)(II)(iii), 2106.05(g), 2106.05(h)(vi), and MPEP §2106.04(d)).   This operation is performed by using a computer program product stored in a computer readable storage medium, comprising computer program code that, when executed by an information handling system, causes the information handling system to perform actions, which corresponds to mere instructions stored in a computer readable storage medium to implement the abstract idea by using well-known generic computer components including (1) a computer readable storage medium and (2) an information handling system, which are used as tools to perform operations (MPEP §2106.04(d)(I) and MEPEP §2106.05(f)(2)(v)). Moreover, the judicial exception, (abstract idea) related to independent claim 15 is not integrated into a practical application because the additional limitation a computer program product stored in a computer readable storage medium, comprising computer program code that, when executed by an information handling system, causes the information handling system to perform actions correspond to mere (1) a computer readable storage medium and (2) an information handling system, which are used as tools to perform operations (MPEP §2106.04(d)(I) and MEPEP §2106.05(f)(2)(v)), which implement the abstract idea including  (1) selecting at least one of the plurality of trained models based, at least in part, on a plurality of test results generated from the plurality of tests, and (2) assigning the cognitive service and the selected at least one trained model to the user application.  Accordingly, the additional limitations do not integrate the abstract idea into a practical application because these additional limitations do not impose any meaningful limits on practicing the abstract idea (MPEP §2106.04(d)).
Accordingly, independent claims 1, 8, and 15 are directed toward an abstract idea (MPEP §2106.04(a)(2)), which is not integrated into a practical application (MPEP §2106.04(d)).

Step 2B Analysis
Independent claims 1, 8, and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception (MPEP §2106.05). As discussed above with respect to the lack of integration of the abstract idea into a practical application, the additional limitations of the independent claims are considered to be well-understood, routine, and conventional limitations (MPEP §2106.05 (I)(A) and MPEP §2106.05(d)).
As per independent claim 1, the additional limitations of independent claim 1, which include a method implemented by an information handling system that includes a memory and a processor correspond to well-known devices (e.g., a generic computer or generic computer components, a generic storage medium which can be accessed by a generic computer or generic hardware to execute instructions) to implement the abstract idea including  (1) selecting at least one of the plurality of trained models based, at least in part, on a plurality of test results generated from the plurality of tests, and (2) assigning the cognitive service and the selected at least one trained model to the user application  (MPEP §2016.05(d)).   These additional limitations of claim 1 are examples of computer components performing computer functions for merely storing and retrieving operations (MPEP §2106.05(d)(II)(iii) and (iv)) to implement the abstract idea, which are well-understood, routine, conventional activity that are claimed in a generic manner (MPEP §2106.05 (I)(A) and MPEP §2106.05(d)). Moreover, these additional limitations provide insignificant extra-solution activities or no extra-solution activities (MPEP §2106.05(g).  In addition, the additional limitations of claim 1 include performing a plurality of tests on user data using a cognitive service and a plurality of trained models, wherein a different one of the plurality of trained models is utilized during each one of the plurality of tests, and wherein the user data corresponds to a user application merely amount to data gathering (MPEP §2106.05(g) and MPEP §2106.05(h)(vi)).  Moreover, these additional data gathering limitations provide insignificant extra-solution activities or no extra-solution activities (MPEP §2106.05(g)). Accordingly, independent claim 1 does not include additional limitations that are sufficient to amount to significantly more that the judicial exception because these additional limitations do not impose any meaningful limits on practicing the abstract idea. Therefore, these limitations do not transform an abstract idea into a patent eligible application of the 
As per independent claim 8, the additional limitations of independent claim 8, which include an information handling system comprising: one or more processors; a memory coupled to at least one of the processors; and a set of program instructions stored in the memory executed by at least one of the processors in order to perform the actions of correspond to well-known devices  (e.g., a generic computer or generic computer components, a generic storage medium which can be accessed by a generic computer or generic hardware to execute instructions) to implement the abstract idea including (1) selecting at least one of the plurality of trained models based, at least in part, on a plurality of test results generated from the plurality of tests, and (2) assigning the cognitive service and the selected at least one trained model to the user application (MPEP §2016.05(d)).  These additional limitations of claim 8 are examples of computer components performing computer functions for merely storing and retrieving operations (MPEP §2106.05(d)(II)(iii) and (iv)) to implement the abstract idea, which are well-understood, routine, conventional activity that are claimed in a generic manner (MPEP §2106.05 (I)(A) and MPEP §2106.05(d)). Moreover, these additional limitations provide insignificant extra-solution activities or no extra-solution activities (MPEP §2106.05(g).   
In addition, the additional limitations of claim 8 include performing a plurality of tests on user data using a cognitive service and a plurality of trained models, wherein a different one of the plurality of trained models is utilized during each one of the plurality of tests, and wherein the user data corresponds to a user application merely amount to data gathering (MPEP §2106.05(g) and MPEP §2106.05(h)(vi)).  Moreover, these additional 
As per independent claim 15, the additional limitations of independent claim 15, which include a computer program product stored in a computer readable storage medium, comprising computer program code that, when executed by an information handling system, causes the information handling system to perform actions comprising  correspond to well-known devices (e.g., a generic computer or generic computer components, a generic storage medium which can be accessed by a generic computer or generic hardware to execute instructions) to implement the abstract idea including (1) selecting at least one of the plurality of trained models based, at least in part, on a plurality of test results generated from the plurality of tests, and (2) assigning the cognitive service and the selected at least one trained model to the user application (MPEP §2016.05(d)).   These additional limitations of claim 15 are examples of computer components performing computer functions for merely storing and retrieving operations (MPEP §2106.05(d)(II)(iii) and (iv)) to implement the abstract idea, which are well-understood, routine, conventional activity that are claimed in a generic manner (MPEP §2106.05 (I)(A) and MPEP §2106.05(d)). Moreover, these additional limitations provide insignificant extra-solution activities or no extra-solution activities (MPEP performing a plurality of tests on user data using a cognitive service and a plurality of trained models, wherein a different one of the plurality of trained models is utilized during each one of the plurality of tests, and wherein the user data corresponds to a user application merely amount to data gathering (MPEP §2106.05(g) and MPEP §2106.05(h)(vi)).  Moreover, these additional data gathering limitations provide insignificant extra-solution activities or no extra-solution activities (MPEP §2106.05(g)).  Accordingly, independent claim 15 does not include additional limitations that are sufficient to amount to significantly more that the judicial exception because these additional limitations do not impose any meaningful limits on practicing the abstract idea. Therefore, these limitations do not transform an abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself (MPEP §2106.05).
Accordingly, independent claims 1, 8, and 15 are not patent eligible.
Dependent claims 2-7, 9-14, and 16-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. §101 because the additional limitations fail to establish that the claims are not directed toward an abstract idea, as they recite further establishment of the judicial exception.  The dependent claims 2-7, 9-14, and 16-20   are not integrated into a practical application because they do not impose any meaningful limits on practicing an abstract idea. In addition, dependent claims 2-7, 9-14, and 16-20 do not transform the abstract idea such that claims amount to significantly more than the abstract idea itself.
As per dependent claims 2, 9, and 16, these claims recite the additional limitations “wherein the assigning further comprises dynamically binding the selected at least one trained model to the cognitive service at runtime of the user application.”
These additional limitations of claims 2, 9, and 16 are not integrated into a practical application because the limitations of claims 2, 9, and 16 correspond to data gathering and/or storing data (MPEP §§ 2106.05(a)(1)(iv), 2106.05(a)(II)(iii), 2106.05(g), 2106.05(h)(vi), and MPEP §2106.04(d)). Accordingly, these limitations do not integrate the abstract idea into a practical application because these additional limitations do not impose any meaningful limits on practicing the abstract idea (MPEP §2106.04(d)).  In addition, these limitations are well-understood, routine, conventional activity including binding (corresponding to storing) (MPEP §2106.05(d)(II)(iv)).  Therefore, the additional limitations do not impose any meaningful limits on practicing the abstract idea (MPEP §2106.04(d)), and the additional limitations do not transform an abstract idea into a patent eligible application of the abstract idea such that claims 2, 9, and 16 amount to significantly more than the abstract idea itself (MPEP §2106.05). 
As per claims 3, 10, and 17, these claims recite “prior to performing the plurality of tests on the user data: determining a data type of the user data; and
selecting a subset of a plurality of cognitive services based on the data type, wherein the subset of the plurality of cognitive services comprises the cognitive service; and in response to selecting the subset of the plurality of cognitive services: performing the plurality of tests on the user data using each of the subset of cognitive services and the plurality of trained models; and selecting the cognitive service from the subset of cognitive services based, at least in part, on the plurality of test results generated from 
As per dependent claims 4, 11, and 18, these claims recite “processing real-time data using the assigned cognitive service and the selected at least one trained model; determining to assign a different trained model to the cognitive service based on analyzing a set of results from the processing of the real-time data; and dynamically binding the different trained model to the cognitive service.”  The limitations “processing real-time data using the assigned cognitive service and the selected at least one trained model” and “determining to assign a different trained model to the cognitive service based on analyzing a set of results from the processing of the real-time data” are directed toward an abstract idea, because these limitations provide disembodied concepts and/or mental processes, which are an abstract idea. Under the broadest reasonable interpretation, these limitations of dependent claims 4, 11, and 18 are limitations, which relate to mental processes which can be performed in the human mind. As indicated in the MPEP, certain mental processes including thinking or concepts that can be performed in the human mind including observations, evaluations, judgements and opinions are abstract ideas (MPEP §2106.04(a)(2)(III)).  The limitation “dynamically binding the different trained model to the cognitive service” in claims 4, 11, and 18  is an additional limitation merely amounting to data gathering and/or storing data (MPEP §§ 2105(a)(I)(iv), 2106.05(a)(II)(iii), 2106.05(g), 2106.05(h)(vi), and MPEP §2106.04(d)).  Accordingly, this limitation does not integrate the abstract idea into a practical application because this additional limitation does not impose any meaningful 
As per dependent claims 5, 12, and 19, these claims recite “wherein each of the plurality of trained models were trained prior to the performing of the plurality of tests and are unmodified during the performing of the plurality of tests, the selecting, and the assigning,” which is an additional limitation directed toward a field of use, a computing environment.  An abstract idea (judicial exception) does not become non-abstract by generally adding or generally linking a field of use to the abstract idea (MPEP §2106(I); MPEP §2106.04(d)(I); and MPEP §2106.05(h)(iv)).   Moreover, this additional limitation provides insignificant extra-solution activities or no extra-solution activities (MPEP §2106.05(g)).  Accordingly, dependent claims 5, 12, and 19 do not include additional limitations that are sufficient to amount to significantly more that the judicial exception because this additional limitation does not impose any meaningful limits on practicing the abstract idea. Therefore, this additional limitation does not transform an abstract 
As per dependent claims 6, 13, and 20, these claims recite the limitations, “receiving the plurality of trained models from a set of expert providers; storing the plurality of trained models in an open catalog repository; and selecting the plurality of trained models from the open catalog repository to perform the plurality of tests.”  The limitation “selecting the plurality of trained models from the open catalog repository to perform the plurality of tests” of dependent claims 6, 13, and 20 is directed toward the abstract idea, because this limitation provides disembodied concepts and/or mental process, which is an abstract idea.  Under the broadest reasonable interpretation, the limitation “selecting the plurality of trained models from the open catalog repository to perform the plurality of tests” of dependent claims 6, 13, and 20 is a limitation, which relates to mental processes which can be performed in the human mind.  As indicated in the MPEP, certain mental processes including thinking or concepts that can be performed in the human mind including observations, evaluations, judgements and opinions are abstract ideas (MPEP §2106.04(a)(2)(III)). In addition, dependent claims 6, 13, and 20 recite these additional limitations, “receiving the plurality of trained models from a set of expert providers; storing the plurality of trained models in an open catalog repository.”  The limitation “receiving the plurality of trained models from a set of expert providers” is merely an example of data gathering (MPEP §2106.05(g)(v)).  The limitation “storing the plurality of trained models in an open catalog repository” is merely an example of storing or recording data (MPEP §§ 2106.05(a)(1)(iv), 2106.05(a)(II)(iii), 2106.05(g), 2106.05(h)(vi), and MPEP §2106.04(d)).  Accordingly, the additional 
As per dependent claims 7 and 14, these claims recite the limitations “wherein the user data comprises a set of natural language queries,” which is an additional limitation directed toward a field of use, a computer environment.  An abstract idea (judicial exception) does not become non-abstract by generally adding or generally linking a field of use to the abstract idea (l MPEP §2106(I); MPEP §2106.04(d)(I); and MPEP §2106.05(h)(iv)).   Moreover, this additional limitation provides insignificant extra-solution activities or no extra-solution activities (MPEP §2106.05(g)).  Accordingly, dependent claims 7 and 14 do not include additional limitations that are sufficient to amount to significantly more that the judicial exception because this additional limitation does not impose any meaningful limits on practicing the abstract idea. Therefore, this 
Viewed as a whole, claims 2-7, 9-14, and 16-20 include additional claim limitations.  These additional claim limitations in the dependent claims 2-7, 9-14, and 16-20 do not provide meaningful limitations to transform an abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  More specifically, these claims recite additional operations or computing components, which are one of additional mental processes, field of use limitations, insignificant post solution activities, generic computer components, or well-understood, routine and conventional limitations such as data gathering and electronic recordkeeping.  Therefore, the dependent claims 2-7, 9-14, and 16-20 are also rejected as being directed toward non-statutory subject matter and are not patent eligible.

  Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5-8, 10, 12-15, 17, and 19-20 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by “Ranking and automatic section of machine learning models” to Fuez et al. (hereinafter, “Fuez”).
As per claim 1, Fuez teaches: a method implemented by an information handling system that includes a memory and a processor (FIG. 1; Abstract on page 2; Description on page 23, lines 2-17;  and Description on page 25, lines 9-18 discloses one or more computing devices including memories to implement systems and methods that include or otherwise implement one or more machine learning models to provide to a third-party developer one or more machine learning models from a machine learning (ML) service provider suited to a task to optimize cost and performance based on a registry of machine learning models, their task specialties, costs and performances, which teaches a method implemented by an information handling system that includes a memory and processor), the method comprising:
performing a plurality of tests on user data using a cognitive service and a plurality of trained models, wherein a different one of the plurality of trained models is utilized during each one of the plurality of tests, and wherein the user data corresponds to a user application (FIG. 1; Abstract on page 2; the Description on page 4, lines 1-16; Description on page 5, lines 1-4; Description on page 6, lines 8-10; Description on page 7, lines 7-10, and Description on page 8, lines 3-6: disclose an API performing tests on application-specific data, a data-set or given samples (corresponding to user data) using a problem, task, or task specialty (corresponding to a plurality of tests) using an ML service provider (corresponding to cognitive service) and a plurality of trained models provided by the ML service provider (page 6, lines 8-10) suited to a task or data type  selected from a registry of machine learning models (such as registry 108 in FIG. 1), and discloses that the trained models are tested using given samples to rank the models (Abstract), which teaches performing a plurality of tests on user data using a cognitive service and a plurality of trained models, wherein a different one of the plurality of trained models is utilized during each one of the plurality of tests, and wherein the user data corresponds to a user application);
selecting at least one of the plurality of trained models based, at least in part, on a plurality of test results generated from the plurality of tests (Abstract on page 2;  Description on page 4, lines 1-12; Description on page 5, lines 1-4; Description on page 6, lines 8-13; Description on page 7, lines 7-11; and Description on page 8, lines 3-6: disclose a ranking mechanism to select an optimal machine learning model from the registry, which teaches selecting at least one of the plurality of trained models based, at least in part, on a plurality of test results generated from the plurality of tests); and
 	assigning the cognitive service and the selected at least one trained model to the user application (Abstract on page 2; Description on page 4, lines 1-22; Description on page 6, lines 8-13; and Description on page 9, lines 10-12 discloses the API to provide ranking and automatic selection of a machine learning models of the cognitive service, which teaches assigning the cognitive service and the selected at least one trained model to the user application).

As per claim 3, Fuez as shown in claim 1 teaches: the method of claim 1 further comprising:
prior to performing the plurality of tests on the user data (Description on page 4, lines 1-13 discloses that a problem and/or data set (104) is provided before using a machine learning model to process the data, which teaches prior to performing the plurality of tests on the user data):
determining a data type of the user data (Fuez, Description on page 10, lines 15-16 discloses classifying input data into one or more classes and categories, which teaches determining a data type of user data);  and  
selecting a subset of a plurality of cognitive services based on the data type, wherein the subset of the plurality of cognitive services comprises the cognitive service (FIG. 1; Abstract on page 2; and Description on page 4, lines 1-22 disclose  machine learning (ML) service providers (ML Providers 106) providing services to solve image-based problems; Description on page 5, lines 1-7 discloses that for each machine learning task, inputs are defined for the models, that providers  (ML service providers) use training data for training machine learning models, providers register the trained learning models; and Description on page 6, lines 1-13 discloses that the registry is populated with machine learning models from different provides, each specializing in specific tasks with specified input and output types, which teaches that model providers for a task are in a subset of all registered trained machine learning models and that this subset is selected based on the task including the cognitive service that will be selected, which teaches selecting a subset of a plurality of cognitive services based on the data type, wherein the subset of the plurality of cognitive services comprises the cognitive service); and
in response to selecting the subset of the plurality of cognitive services:
performing the plurality of tests on the user data using each of the subset of cognitive services and the plurality of trained models (FIG. 1; Abstract on page 2; the Description on page 4, lines 1-16; Description on page 5, lines 1-4; Description on page 6, lines 1-13; Description on page 7, lines 7-10, and Description on page 8, lines 3-6: disclose an API performing tests on application-specific data, a data-set or given samples (corresponding to user data) using a problem, task, or task specialty (corresponding to a plurality of tests) using  a subset of ML service providers (corresponding to cognitive services) and a plurality of trained models provided by a subset of the ML service providers (page 6, lines 1-13) suited to a task or data type  selected from a registry of machine learning models (such as registry 108 in FIG. 1), which teaches in response to selecting the subset of the plurality of cognitive services: performing the plurality of tests on the user data using each of the subset of cognitive services and the plurality of trained models); and
selecting the cognitive service from the subset of cognitive services based, at least in part, on the plurality of test results generated from the plurality of tests  (Abstract on page 2;  Description on page 4, lines 1-12; Description on page 5, lines 1-4; Description on page 6, lines 8-13; Description on page 7, lines 7-11; and Description on page 8, lines 3-6: disclose a ranking mechanism to select an optimal machine learning model from the registry, which teaches selecting at least one of the plurality of trained models based, at least in part, on a plurality of test results generated from the plurality of tests).
As per claim 5, Fuez as shown in claim 1 teaches: the method of claim 1 wherein each of the plurality of trained models were trained prior to the performing of the plurality of tests and are unmodified during the performing of the plurality of tests, the selecting, and the assigning (Abstract on page 2; the Description on page 4, lines 1-16; Description on page 5, lines 1-4; Description on page 6, lines 1-13; Description on page 7, lines 7-10, and Description on page 8, lines 3-6: disclose an API performing tests using pre-trained models suited to a task or data type  selected from a registry of machine learning models, and discloses that the pre-trained models are tested using given samples to rank and assign the models, which teaches wherein each of the plurality of trained models were trained prior to the performing of the plurality of tests and are unmodified during the performing of the plurality of tests, the selecting, and the assigning).
As per claim 6, Fuez as shown in claim 1 teaches: the method of claim 1 further comprising:
receiving the plurality of trained models from a set of expert providers (FIG. 1; Abstract on page 2; Description on Page 4, lines 10-16; and Description on page 5, lines 1-7 disclose ML Providers 1 through N communicating with an API 102 including a registry 108, which stores trained machine learning models, which teaches receiving the plurality of trained models from a set of expert providers); 
storing the plurality of trained models in an open catalog repository (FIG. 1; Abstract on page 2, Description on page 4, lines 10-16; and Description on page 5, lines 1-7 disclose ML Providers 1 through N communicating with an API 102 including a registry 108, which stores trained machine learning models, which teaches storing the plurality of trained models in an open catalog repository); and
selecting the plurality of trained models from the open catalog repository to perform the plurality of tests (FIG. 1; Abstract on page 2; Description on page 4, lines 1-6; Description on page 5, lines 1-4; Description on page 6, lines 1-13; Description on page 7, lines 7-10; and Description on page 8, lines 3-6 disclose: selecting one or more models from the registered ML models in the registry for testing using a problem, task, or task specialty, which teaches selecting the plurality of trained models from the open catalog repository to perform the plurality of tests).
As per claim 7, Fuez as shown in claim 1 teaches: the method of claim 1 wherein the user data comprises a set of natural language queries (Description on page 15, lines 14-20 discloses sequential input data including words in a sentence for natural language processing, which teaches the user data comprising a set of natural language queries). 
As per claim 8, Fuez teaches: an information handling system comprising:
one or more processors (Description on page 25, lines 9-18 discloses computing devices including one or more processing devices, which discloses one or more processors);
a memory coupled to at least one of the processors (Description on page 25, lines 9-18 discloses that each computing device may include one or more memory devices, which teaches a memory coupled to at least one of the processors);
a set of computer program instructions stored in the memory and executed by at least one of the processors in order to perform actions of (FIG. 1; Abstract on page 2; Description on page 23, lines 2-17;  and Description on page 25, lines 9-16 discloses one or more computing devices including memories including instructions to implement systems and methods that include or otherwise implement one or more machine learning models to provide to a third-party developer one or more  machine learning models  from a machine learning (ML) service provider suited to a task to optimize cost and performance based on a registry of machine learning models, their task specialties, costs and performances, which teaches a set of computer program instructions stored in the memory and executed by at least one of the processors):
performing a plurality of tests on user data using a cognitive service and a plurality of trained models, wherein a different one of the plurality of trained models is utilized during each one of the plurality of tests, and wherein the user data corresponds to a user application (FIG. 1; Abstract on page 2; the Description on page 4, lines 1-16; Description on page 5, lines 1-4; Description on page 6, lines 8-10; Description on page 7, lines 7-10, and Description on page 8, lines 3-6: disclose an API performing tests on application-specific data, a data-set or given samples (corresponding to user data) using a problem, task, or task specialty (corresponding to a plurality of tests) using an ML service provider (corresponding to a cognitive service) and a plurality of trained models provided by the ML service provider (page 6, lines 8-10) suited to a task or data type  selected from a registry of machine learning models (such as register 108 in FIG. 1), and discloses that the trained models are tested using given samples to rank the models (Abstract), which teaches performing a plurality of tests on user data using a cognitive service and a plurality of trained models, wherein a different one of the plurality of trained models is utilized during each one of the plurality of tests, and wherein the user data corresponds to a user application);
selecting at least one of the plurality of trained models based, at least in part, on a plurality of test results generated from the plurality of tests (Abstract on page 2;  Description on page 4, lines 1-12; Description on page 5, lines 1-4; Description on page 6, lines 8-13; Description on page 7, lines 7-1; and Description on page 8, lines 3-6: disclose a ranking mechanism to select an optimal machine learning model from the registry, which teaches selecting at least one of the plurality of trained models based, at least in part, on a plurality of test results generated from the plurality of tests); and
assigning the cognitive service and the selected at least one trained model to the user application (Abstract on page 2; Description on page 4, lines 1-22; Description on page 6, lines 8-13; and Description on page 9, lines 10-12 discloses the API to provide ranking and automatic selection of a machine learning model, which teaches assigning the cognitive service and the selected at least one trained model to the user application).
As per claim 10, Fuez teaches: the information handling system of claim 8 wherein the processors perform the actions comprising:
(Description on page 4, lines 1-13 discloses that a problem and/or data set (104) is provided before using a machine learning model to process the data, which teaches prior to performing the plurality of tests on the user data):
determining a data type of the user data (Fuez, Description on page 10, lines 15-16 discloses classifying input data into one or more classes and categories, which teaches determining a data type of user data); and
selecting a subset of a plurality of cognitive services based on the data type, wherein the subset of the plurality of cognitive services comprises the cognitive service (FIG. 1; Abstract on page 2; and Description on page 4, lines 1-22 disclose  machine learning (ML) service providers (ML Providers 106) providing services to solve image-based problems; Description on page 5, lines 1-7 discloses that for each machine learning task, inputs are defined for the models, that providers  (ML service providers) use training data for training machine learning models, providers register the trained learning models; and Description on page 6, lines 1-13 discloses that the registry is populated with machine learning models from different provides, each specializing in specific tasks with specified input and output types, which teaches that model providers for a task are in a subset of all registered trained machine learning models and that this subset is selected based on the task including the cognitive service that will be selected, which teaches selecting a subset of a plurality of cognitive services based on the data type, wherein the subset of the plurality of cognitive services comprises the cognitive service); and

performing the plurality of tests on the user data using each of the subset of cognitive services and the plurality of trained models (FIG. 1; Abstract on page 2; the Description on page 4, lines 1-16; Description on page 5, lines 1-4; Description on page 6, lines 1-13; Description on page 7, lines 7-10, and Description on page 8, lines 3-6: disclose an API performing tests on application-specific data, a data-set or given samples (corresponding to user data) using a problem, task, or task specialty (corresponding to a plurality of tests) using  a subset of ML service providers (corresponding to cognitive services) and a plurality of trained models provided by a subset of the ML service providers (page 6, lines 1-13) suited to a task or data type  selected from a registry of machine learning models (such as registry 108 in FIG. 1), which teaches in response to selecting the subset of the plurality of cognitive services: performing the plurality of tests on the user data using each of the subset of cognitive services and the plurality of trained models); and
selecting the cognitive service from the subset of cognitive services based, at least in part, on the plurality of test results generated from the plurality of tests  (Abstract on page 2;  Description on page 4, lines 1-12; Description on page 5, lines 1-4; Description on page 6, lines 8-13; Description on page 7, lines 7-11; and Description on page 8, lines 3-6: disclose a ranking mechanism to select an optimal machine learning model from the registry, which teaches selecting at least one of the plurality of trained models based, at least in part, on a plurality of test results generated from the plurality of tests)
As per claim 12,  Fuez teaches: the information handling system of claim 8 wherein each of the plurality of trained models were trained prior to the performing of the plurality of tests and are unmodified during the performing of the plurality of tests, the selecting, and the assigning (Abstract on page 2; the Description on page 4, lines 1-16; Description on page 5, lines 1-4; Description on page 6, lines 1-13; Description on page 7, lines 7-10, and Description on page 8, lines 3-6: disclose an API performing tests using pre-trained models suited to a task or data type  selected from a registry of machine learning models, and discloses that the pre-trained models are tested using given samples to rank and assign the models, which teaches wherein each of the plurality of trained models were trained prior to the performing of the plurality of tests and are unmodified during the performing of the plurality of tests, the selecting, and the assigning).
As per claim 13, Fuez teaches: the information handling system of claim 8 wherein the processors perform the additional actions comprising: 
receiving the plurality of trained models from a set of expert providers (FIG. 1; Abstract on page 2; Description on Page 4, lines 10-16; and Description on page 5, lines 1-7 disclose ML Providers 1 through N communicating with an API 102 including a registry 108, which stores trained machine learning models, which teaches receiving the plurality of trained models from a set of expert providers);
storing the plurality of trained models in an open catalog repository (FIG. 1; Abstract on page 2, Description on page 4, lines 10-16; and Description on page 5, lines 1-7 disclose ML Providers 1 through N communicating with an API 102 including a registry 108, which stores trained machine learning models, which teaches storing the plurality of trained models in an open catalog repository); and
selecting the plurality of trained models from the open catalog repository to perform the plurality of tests (FIG. 1; Abstract on page 2; Description on page 4, lines 1-6; Description on page 5, lines 1-4; Description on page 6, lines 1-13; Description on page 7, lines 7-10; and Description on page 8, lines 3-6 disclose: selecting one or more models from the registered ML models in the registry for testing, which teaches selecting the plurality of trained models from the open catalog repository to perform the plurality of tests).
As per claim 14,   Fuez teaches: the information handling system of claim 8 wherein the user data comprises a set of natural language queries (Description on page 15, lines 14-20 discloses sequential input data including words in a sentence for natural language processing, which teaches the user data comprising a set of natural language queries). 
As per claim 15, Fuez teaches: a computer program product stored in a computer readable storage medium, comprising computer program code that, when executed by an information handling system, causes the information handling system to perform actions comprising (FIG. 1; Abstract on page 2; Description on page 23, lines 2-17;  and Description on page 25, lines 9-18 discloses one or more computing devices including memories including instructions to implement systems and methods that include or otherwise implement one or more machine learning models to provide to a third-party developer one or more machine learning models from a machine learning (ML) service provider suited to a task to optimize cost and performance based on a registry of machine learning models, their task specialties, costs and performances, which teaches a computer program product stored in a computer readable storage medium, comprising computer program code that, when executed by an information handling system, causes the information handling system to perform actions comprising): 
performing a plurality of tests on user data using a cognitive service and a plurality of trained models, wherein a different one of the plurality of trained models is utilized during each one of the plurality of tests, and wherein the user data corresponds to a user application (FIG. 1; Abstract on page 2; the Description on page 4, lines 1-16; Description on page 5, lines 1-4; Description on page 6, lines 8-10;  Description on page 7, lines 7-10, and Description on page 8, lines 3-6: disclose an API performing tests on application-specific data, a data-set or given samples (corresponding to user data) using a problem, task, or task specialty (corresponding to a plurality of tests) using an ML service provider (corresponding to a cognitive service) and a plurality of trained models provided by the ML service provider (page 6, lines 8-10)  suited to a task or data type  selected from a registry of machine learning models(such as registry 108 in FIG. 1) , and discloses that the trained models are tested using given samples to rank the models (Abstract), which teaches performing a plurality of tests on user data using a cognitive service and a plurality of trained models, wherein a different one of the plurality of trained models is utilized during each one of the plurality of tests, and wherein the user data corresponds to a user application);
(Abstract on page 2;  Description on page 4, lines 1-12; Description on page 5, lines 1-4; Description on page 6, lines 8-13; Description on page 7, lines 7-1; and Description on page 8, lines 3-6: disclose a ranking mechanism to select an optimal machine learning model from the registry, which teaches selecting at least one of the plurality of trained models based, at least in part, on a plurality of test results generated from the plurality of tests); and
assigning the cognitive service and the selected at least one trained model to the user application (Abstract on page 2; Description on page 4, lines 1-22; Description on page 6, lines 8-13; and Description on page 9, lines 10-12 discloses the API to provide ranking and automatic selection of a machine learning model, which teaches assigning the cognitive service and the selected at least one trained model to the user application).
As per claim 17, Fuez teaches: the computer program product of claim 15, wherein the information handling system performs further actions comprising: 
prior to performing the plurality of tests on the user data (Description on page 4, lines 1-13 discloses that a problem and/or data set (104) is provided before using a machine learning model to process the data, which teaches prior to performing the plurality of tests on the user data):
determining a data type of the user data (Fuez, Description on page 10, lines 15-16 discloses classifying input data into one or more classes and categories, which teaches determining a data type of user data); and  
(FIG. 1; Abstract on page 2; and Description on page 4, lines 1-22 disclose  machine learning (ML) service providers (ML Providers 106) providing services to solve image-based problems; Description on page 5, lines 1-7 discloses that for each machine learning task, inputs are defined for the models, that providers  (ML service providers) use training data for training machine learning models, providers register the trained learning models; and Description on page 6, lines 1-13 discloses that the registry is populated with machine learning models from different provides, each specializing in specific tasks with specified input and output types, which teaches that model providers for a task are in a subset of all registered trained machine learning models and that this subset is selected based on the task including the cognitive service that will be selected, which teaches selecting a subset of a plurality of cognitive services based on the data type, wherein the subset of the plurality of cognitive services comprises the cognitive service); and
in response to selecting the subset of the plurality of cognitive services:
performing the plurality of tests on the user data using each of the subset of cognitive services and the plurality of trained models (FIG. 1; Abstract on page 2; the Description on page 4, lines 1-16; Description on page 5, lines 1-4; Description on page 6, lines 1-13; Description on page 7, lines 7-10, and Description on page 8, lines 3-6: disclose an API performing tests on application-specific data, a data-set or given samples (corresponding to user data) using a problem, task, or task specialty (corresponding to a plurality of tests) using  a subset of ML service providers (corresponding to cognitive services) and a plurality of trained models provided by a subset of the ML service providers (page 6, lines 1-13) suited to a task or data type  selected from a registry of machine learning models (such as registry 108 in FIG. 1), which teaches in response to selecting the subset of the plurality of cognitive services: performing the plurality of tests on the user data using each of the subset of cognitive services and the plurality of trained models); and
selecting the cognitive service from the subset of cognitive services based, at least in part, on the plurality of test results generated from the plurality of tests  (Abstract on page 2;  Description on page 4, lines 1-12; Description on page 5, lines 1-4; Description on page 6, lines 8-13; Description on page 7, lines 7-11; and Description on page 8, lines 3-6: disclose a ranking mechanism to select an optimal machine learning model from the registry, which teaches selecting at least one of the plurality of trained models based, at least in part, on a plurality of test results generated from the plurality of tests). 
As per claim 19, Fuez teaches: the computer program product of claim 15 wherein each of the plurality of trained models were trained prior to the performing of the plurality of tests and are unmodified during the performing of the plurality of tests, the selecting, and the assigning (Abstract on page 2; the Description on page 4, lines 1-16; Description on page 5, lines 1-4; Description on page 6, lines 1-13; Description on page 7, lines 7-10, and Description on page 8, lines 3-6: disclose an API performing tests using pre-trained models suited to a task or data type  selected from a registry of machine learning models, and discloses that the pre-trained models are tested using given samples to rank and assign the models, which teaches wherein each of the plurality of trained models were trained prior to the performing of the plurality of tests and are unmodified during the performing of the plurality of tests, the selecting, and the assigning).
As per claim 20, Fuez teaches:  the computer program product of claim 15, wherein the information handling system performs further actions comprising: 
receiving the plurality of trained models from a set of expert providers (FIG. 1; Abstract on page 2; Description on Page 4, lines 10-16; and Description on page 5, lines 1-7 disclose ML Providers 1 through N communicating with an API 102 including a registry 108, which stores trained machine learning models, which teaches receiving the plurality of trained models from a set of expert providers);
storing the plurality of trained models in an open catalog repository (FIG. 1; Abstract on page 2, Description on page 4, lines 10-16; and Description on page 5, lines 1-7 disclose ML Providers 1 through N communicating with an API 102 including a registry 108, which stores trained machine learning models, which teaches storing the plurality of trained models in an open catalog repository); and
selecting the plurality of trained models from the open catalog repository to perform the plurality of tests (FIG. 1; Abstract on page 2; Description on page 4, lines 1-6; Description on page 5, lines 1-4; Description on page 6, lines 1-13; Description on page 7, lines 7-10; and Description on page 8, lines 3-6 disclose: selecting one or more models from the registered ML models in the registry for testing, which teaches selecting the plurality of trained models from the open catalog repository to perform the plurality of tests).

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 2, 4, 9, 11, 16, and 18 are rejected under 35 U.S.C. §103 as being unpatentable over Fuez in view of US Patent Application Publication 2014/0156568 to Ganguly et al. (hereinafter, “Ganguly”). 
As per claim 2, Fuez as shown in claim 1 teaches: the method of claim 1.  However, Fuez fails to explicitly teach: wherein the assigning further comprises dynamically binding the selected at least one trained model to the cognitive service at runtime of the user application.
However, Ganguly teaches: wherein the assigning further comprises dynamically binding the selected at least one trained model to the cognitive service at runtime of the user application (Ganguly, paragraph [0018] discloses that a predictive model can employ any number of machine learning techniques and paragraph [0004]  discloses, “…This best performing model can subsequently be activated for use in making predictions dynamically at run time,” which teaches dynamically binding the selected at least one trained model to the cognitive service at runtime of the user application).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the dynamic binding as taught by Ganguly in the method of Fuez enhance the ranking and automatic selection of machine learning models of Fuez for cognitive service of Fuez so that the automatic selection is performed at runtime (Abstract, Fuez).
As per claim 4, Fuez as shown in claim 1 teaches: the method of claim 1.  Fuez further teaches: the assigned cognitive service and the selected at least one trained model (FIG. 1; Abstract on page 2; Description on page 4, lines 20-22; and Description on page 6, lines 1-13 discloses the assigned ML service provider and the selected one or more pre-trained ML models, which teaches the assigned cognitive service and the selected at least one trained model).  Fuez further teaches: determining to assign a different trained model to the cognitive service based on analyzing a set of results from the processing (Abstract on page 2; Description on page 4, lines 1-22;  Description on page 6, lines 8-13; and Description on page 9, lines 10-12 discloses the API to provide ranking and automatic selection of a machine learning models of the cognitive service, which teaches determining to assign a different trained model to the cognitive service based on analyzing a set of results from the processing).
However, Fuez fails to explicitly teach the operations of claim 4 in real-time as follows:  further comprising:
processing real-time data using the assigned cognitive service and the selected at least one trained model;
determining to assign a different trained model to the cognitive service based on analyzing a set of results from the processing of the real-time data; and
dynamically binding the different trained model to the cognitive service.
However, Ganguly teaches: further comprising:
processing real-time data using the assigned cognitive service and the selected at least one trained model (Ganguly, paragraphs [0014] and [0015] disclose a predictive modeling system, which is accurate and dynamic and which automatically deploys a best model for a cognitive service, and disclose activating a best model for use with respect to real-time decision making, which teaches processing real-time data using the assigned cognitive service and the selected at least one trained model);
determining to assign a different trained model to the cognitive service based on analyzing a set of results from the processing of the real-time data (Ganguly, paragraph [0015] discloses “…The best model can then activated for use with respect to real-time decision making.  Further, data can be collected with respect to decision input and utilized to re-train or re-develop data models as well as develop new models,” which teaches determining to assign a different trained model to the cognitive service based on analyzing a set of results from the processing of the real-time data); and
(Ganguly, paragraph [0018] discloses that a predictive model can employ any number of machine learning techniques and paragraph [0004]  discloses, “…This best performing model can subsequently be activated for use in making predictions dynamically at run time,” which teaches dynamically binding the different trained model to the cognitive service).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the operations of Ganguly in real time to enhance the ranking and automatic selection of machine learning models for a cognitive service of Fuez (Abstract on page 2 of Fuez) so that the automatic selection of machine learning models for a cognitive service is performed at runtime in Fuez.
As per claim 9, Fuez as shown in claim 8 teaches: the information handling system of claim 8.  However, Fuez fails to explicitly teach: wherein the assigning further comprises dynamically binding the selected at least one trained model to the cognitive service at runtime of the user application
However, Ganguly teaches: wherein the assigning further comprises dynamically binding the selected at least one trained model to the cognitive service at runtime of the user application (Ganguly, paragraph [0018] discloses that a predictive model can employ any number of machine learning techniques and paragraph [0004]  discloses, “…This best performing model can subsequently be activated for use in making predictions dynamically at run time,” which teaches dynamically binding the selected at least one trained model to the cognitive service at runtime of the user application).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the dynamic binding as taught by Ganguly into the information handling system of Fuez to enhance the ranking and automatic selection of machine learning models of Fuez for cognitive service of Fuez so that the automatic selection is performed at runtime (Abstract, Fuez).
As per claim 11, Fuez as shown in claim 8 teaches: the information handling system of claim 8 wherein the processors perform additional actions (Description on page 25, lines 9-18 discloses that each computing device may include one or more memory devices, which teaches a memory coupled to at least one of the processors), and teaches the assigned cognitive service and the selected at least one trained model (FIG. 1; Abstract on page 2; Description on page 4, lines 20-22; and Description on page 6, lines 1-13 discloses the assigned ML service provider and the selected one or more pre-trained ML models, which teaches the assigned cognitive service and the selected at least one trained model). Fuez further teaches: determining to assign a different trained model to the cognitive service based on analyzing a set of results from the processing (Abstract on page 2; Description on page 4, lines 1-22;  Description on page 6, lines 8-13; and Description on page 9, lines 10-12 discloses the API to provide ranking and automatic selection of a machine learning models of the cognitive service, which teaches determining to assign a different trained model to the cognitive service based on analyzing a set of results from the processing). 
 However, Fuez fails to explicitly teach: 
processing real-time data using the assigned cognitive service and the selected at least one trained model;
determining to assign a different trained model to the cognitive service based on analyzing a set of results from the processing of the real-time data; and
dynamically binding the different trained model to the cognitive service.
However, Ganguly teaches: 
processing real-time data using the assigned cognitive service and the selected at least one trained model (Ganguly, paragraphs [0014] and [0015] disclose a predictive modeling system, which is accurate and dynamic and which automatically deploys a best model for a cognitive service, and disclose activating a best model for use with respect to real-time decision making, which teaches processing real-time data using the assigned cognitive service and the selected at least one trained model);
determining to assign a different trained model to the cognitive service based on analyzing a set of results from the processing of the real-time data (Ganguly, paragraph [0015] discloses “…The best model can then activated for use with respect to real-time decision making.  Further, data can be collected with respect to decision input and utilized to re-train or re-develop data models as well as develop new models,” which teaches determining to assign a different trained model to the cognitive service based on analyzing a set of results from the processing of the real-time data); and
dynamically binding the different trained model to the cognitive service (Ganguly, paragraph [0018] discloses that a predictive model can employ any number of machine learning techniques and paragraph [0004]  discloses, “…This best performing model can subsequently be activated for use in making predictions dynamically at run time,” which teaches dynamically binding the different trained model to the cognitive service).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the operations of Ganguly in real time to enhance the ranking and automatic selection of machine learning models for a cognitive service of Fuez (Abstract on page 2 of Fuez) so that the automatic selection of machine learning models for a cognitive service is performed at runtime in Fuez.
As per claim 16, Fuez as shown in claim 15 teaches: the computer program product of claim 15.
However, Fuez fails to explicitly teach: wherein the assigning further comprises dynamically binding the selected at least one trained model to the cognitive service at runtime of the user application.
However, Ganguly teaches: wherein the assigning further comprises dynamically binding the selected at least one trained model to the cognitive service at runtime of the user application  (Ganguly, paragraph [0018] discloses that a predictive model can employ any number of machine learning techniques and paragraph [0004]  discloses, “…This best performing model can subsequently be activated for use in making predictions dynamically at run time,” which teaches dynamically binding the selected at least one trained model to the cognitive service at runtime of the user application).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the dynamic binding as taught by Ganguly into the computer program product of Fuez to enhance the ranking and automatic selection of machine learning models of Fuez for cognitive service of Fuez so that the automatic selection is performed at runtime (Abstract, Fuez).
As per claim 18, Fuez as shown in claim 15 teaches: the computer program product of claim 15 and the assigned cognitive service and the selected at least one trained model (FIG. 1; Abstract on page 2; Description on page 4, lines 20-22; and Description on page 6, lines 1-13 discloses the assigned ML service provider and the selected one or more pre-trained ML models, which teaches the assigned cognitive service and the selected at least one trained model).  Fuez further teaches: determining to assign a different trained model to the cognitive service based on analyzing a set of results from the processing (Abstract on page 2; Description on page 4, lines 1-22;  Description on page 6, lines 8-13; and Description on page 9, lines 10-12 discloses the API to provide ranking and automatic selection of a machine learning models of the cognitive service, which teaches determining to assign a different trained model to the cognitive service based on analyzing a set of results from the processing).
However, Fuez fails to explicitly teach: wherein the information handling system performs further actions comprising:
processing real-time data using the assigned cognitive service and the selected at least one trained model;
determining to assign a different trained model to the cognitive service based on analyzing a set of results from the processing of the real-time data; and
dynamically binding the different trained model to the cognitive service.
However, Ganguly teaches: wherein the information handling system performs further actions comprising:
processing real-time data using the assigned cognitive service and the selected at least one trained model (Ganguly, paragraphs [0014] and [0015] disclose a predictive modeling system, which is accurate and dynamic and which automatically deploys a best model for a cognitive service, and disclose activating a best model for use with respect to real-time decision making, which teaches processing real-time data using the assigned cognitive service and the selected at least one trained model);
determining to assign a different trained model to the cognitive service based on analyzing a set of results from the processing of the real-time data (Ganguly, paragraph [0015] discloses “…The best model can then activated for use with respect to real-time decision making.  Further, data can be collected with respect to decision input and utilized to re-train or re-develop data models as well as develop new models,” which teaches determining to assign a different trained model to the cognitive service based on analyzing a set of results from the processing of the real-time data); and
dynamically binding the different trained model to the cognitive service (Ganguly, paragraph [0018] discloses that a predictive model can employ any number of machine learning techniques and paragraph [0004]  discloses, “…This best performing model can subsequently be activated for use in making predictions dynamically at run time,” which teaches dynamically binding the different trained model to the cognitive service).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the operations of Ganguly in real time to enhance the ranking and automatic selection of machine learning models for a cognitive service of Fuez (Abstract on page 2 of Fuez) so that the automatic selection of machine learning models for a cognitive service is performed at runtime in Fuez.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL FREYMUTH DAEBELER whose telephone number is (571)272-8315.  The examiner can normally be reached on 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LI. B. ZHEN can be reached on (571) 272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL FREYMUTH DAEBELER/Examiner, Art Unit 2121                                                                                                                                                                                                        

/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121